                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:05-CR-00260-RJC
 USA                                           )
                                               )
       v.                                      )               ORDER
                                               )
 SUDAMA LEROY GIBBONS (4)                      )
                                               )

            THIS MATTER is before the Court on the defendant’s Motion for

Reconsideration, (Doc. No. 44), upon remand from the United States Court of

Appeals for the Fourth Circuit, (Doc. No. 49).

            The government filed a response on the merits of the motion. (Doc. No. 53).

Subsequently, the defendant filed an additional Memorandum in Support. (Doc. No.

54).

            IT IS, THEREFORE, ORDERED that if government desires to file a response

to the Memorandum in Support, it must do so within thirty (30) days of the entry of

this Order.

 Signed: September 15, 2020




              Case 3:05-cr-00260-RJC Document 56 Filed 09/15/20 Page 1 of 1
